                                          Case 3:19-cv-07645-EMC Document 14 Filed 04/24/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     KENNETH R. CALIHAN,                                 Case No. 19-cv-07645-EMC
                                   6                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   7              v.

                                   8     GARRETT AUSTIN SLOINKER, et al.,
                                   9                    Defendants.

                                  10

                                  11          On February 14, 2020, mail that had been sent from the court to plaintiff at the only

                                  12   address he provided to the court was returned undelivered, bearing stamps that stated “return to
Northern District of California
 United States District Court




                                  13   sender” and “not in custody.” Docket No. 12. Plaintiff has not updated his address and more than

                                  14   sixty days have passed since the mail was first returned to the court undelivered. Plaintiff has

                                  15   failed to comply with Local Rule 3-11(a) which requires a party proceeding pro se to “promptly

                                  16   file with the court and serve upon all opposing parties a Notice of Change of Address specifying

                                  17   the new address” when his address changes. Local Rule 3-11(b) allows the court to dismiss a

                                  18   complaint without prejudice when mail directed to a pro se party is returned as not deliverable and

                                  19   the pro se party fails to send written notice of his current address within sixty days of the return of

                                  20   the undelivered mail. This action is DISMISSED without prejudice because plaintiff failed to

                                  21   keep the court informed of his address in compliance with Local Rule 3-11(a).

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: 4/24/2020

                                  25

                                  26                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  27                                                      United States District Judge
                                  28
